 

Case 2:21-cv-0
4051-WB Document1 Filed 09/09/21 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Samaiyah Muhammad

(In the space above enter the full name(s) of the plaintiff(s) )
- against -

ollection Recover Services, Inc COMPLAINT

Collection Recovery ServSS ==
COMELALS*
Jury Trial: [1 Yes No

(check one)

 

     
 

(In the space above enter the ful tname(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provi ded,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part 1. Addresses should not be included here.)

L Parties in this complaint:

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name Samaiyah Muhamm ad

Street Address 3801 Conshohocken Ave Apt 514
County, City Philadelphia Count Philadelphia
State & Zip Code Pennsylvania 191 31
Telephone Number 267 -461-11 47

Rev. 10/2009
 

 

Case 2:21-cv-04051-WB Document 1 Filed 09/09/21 Page 2 of 7

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government

agency, an organization,
served. Make sure that t

a corporation, or an individual. Include the address where each defendant can be
he defendant(s) listed below are identical to those contained in the above caption.

Attach additional sheets of paper as necessary.

Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant No. 4

Ik. Basis for Jurisdiction:

Name Collection Recovery Services, Inc
Street Address 29 Regency Plaza

County, City_ Montgomery County, Glen Mills
State & Zip Code Pennsylvania 19342

Name

 

Street Address

 

County, City
State & Zip Code

 

 

Name

 

Street Address

 

County, City
State & Zip Code

 

 

Name

 

Street Address

 

County, City
State & Zip Code

 

 

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331,a

case involving the United States
4332, a case in which a citizen of

Constitution or federal laws or treaties is a federal question case. Under 28 US.C. §
one state snes a citizen of another state and the amount in damages is more than

$75,000 is a diversity of citizenship case.

A. What is the basis for federal court jurisdiction? (check all that apply)

Q Federal Questions

Q. Diversity of Citizenship

B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at

issue?

 

 

 

Rev. 10/2009
 

 

 

 

Case 2:21-cv-04051-WB Document1 Filed 09/09/21 Page 3 of 7

C. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

Plaintiff(s) state(s) of citizenship

 

 

Defendant(s) state(s) of citizenship
Til. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statules. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional sheets of paper as necessary.

A. Where did the events giving rise to your claim(s) occur? Pennsylvania

 

B. What date and approximate time did the events giving rise to your claim(s) occur? Thursday
August 19th, 2021

 

C. Facts: Ney are constantly harassing me for a debt that doesn’t exist.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

What
happened | The account that they are referring to is a closed account with exceptional
payment history. | have 0 collection accounts on my credit report. They are
attempting to collect a debt that isn’t even owed. They are sending me letters
in the mail with inaccurate information and requesting a debt that has a 0
balance. They are requesting a balance of $10,547.74 from me
wos | _Collection Recovery Services, Inc
ayore | NO
else
involved?
wean =| Noone

happened?

 

 

 

 

Rev. 10/2009 -3-
Case 2:21-cv-04051-WB Document 1 Filed 09/09/21 Page 4 of 7

 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and stale what medival treatment, if any,

you required and received. | am emotionally stressed. | had to take melatonin because
my anxiety was so bad. Every time | receive a letter in the mail from Collection
Recovery Services, Ing | am afraid to open it. When | do get a chance to open

extremely fast, sometimes 1 feel like I’m having a mini
panic attack. There was even a point in time where | stopped answering

unknown callers because | feared it would be them. That caused me to miss
out on a job opportunity that | was really looking forward towards.

 

 

 

V. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

| am suing for the amount of $6000. | want all of my personal information
permanently removed from their system. They are misuing the use of my

personal information by sending me inaccurate information that isn’t even
listed on my credit report. The account they are referring to has been closed

since February 2018, with exceptional payment history. Lwant them to stop
sending me letters with inaccurate information on it. They have sent me over

10 letters in the mail dating back from March 2018. | am seeking my funds for
the violation of my personal information, for the medicines | had to take to cope

with the stress | was receiving

 

 

 

 

 

Rev. 10/2009 -4-
Case 2:21-cv-04051-WB Document 1 Filed 09/09/21 Page 5 of 7

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 22 _ day of __ August 20.21.

 

Signature of Plaintiff Fi L UN

Mailing Address 38801 Conshohocken Ave Apt 514
Philadelphia PA 19131 |

 

Telephone Number 267-461-1147
Fax Number (if you have one)
E-mail Address Mimimuhammad06@gmail.com

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:
I declare under penalty of perjury that on this day of 20, , | am delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsylvania.

 

Signature of Plaintiff:

 

Inmate Number

 

Rev. 10/2009 -5-
Case 2:21-cv-0405) MER COOTER! SHEET 09/09/21 Page 6 of 7

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Samaiyah Muhammad Collection Recovery Services, Inc

JS 44 (Rev. 10/20)

 

(b) County of Residence of First Listed Plaintiff United States
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

NOTE:

(c) Attorneys Firm Name, Address, and Telephone Number) Attomeys (If Known)

 

 

 

 

 

    

 

 

    
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

i. BASIS OF JURISDICTION (lace an “X" in One Box Only) {11. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[[]i U.S. Government [#]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State fa] i [x] 1 incorporated or Principal Place | 4 Cc] 4
of Business In This State
Cl 2 U.S. Government T] 4 Diversity Citizen of Another State Ol 2 rl 2 Incorporated and Principal Place Ol 5 Cc] 5
Defendant (ndicate Citizenship of Parties in Item ID) of Business In Another State
Citizen or Subject of a Cc 3 O 3 Foreign Nation CO 6 L\6
Foreign Country
TV. NATURE OF SUIT (Place an “X" i One Box Only) Click here for: Nature of Suit Code Descriptions.
110 Insurance PERSONAL INJURY PERSONAL INJURY [__]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine + 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CI 367 Health Care/ . 1] 400 State Reapportionment
150 Recovery of Overpayment 7] 320 Assault, Libel & Pharmaceutical OPERTY. RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent r) 450 Commerce
152 Recovery of Defialted Liability {] 268 Asbestos Personal 835 Patent~ Abbreviated — 1_) 460 Deporiation
Student Loans 340 Marine Injury Product _ New Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) -| 345 Marine Product Liability 840 Trademark Corrupt Organizations
ml 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR = 880 Defend Trade Secrets rx] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Ct 160 Stockholders’ Suits =| 355 Motor Vehicle H 371 Truth in Lending Act } 485 Telephone Consumer
190 Other Contract Product Liability | 380 Other Personal T1720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations _ 861 HIA (1395ff) 490 Cable/Sat TV
J 1196 Franchise Injury [1385 Property Damage |_| 740. Railway Labor Act __} 862 Black Tung.(923) J 850 Securities/Commodities!
| 362 Personal Injury - Product Liability 751 Family and Medical __| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act | | 864 SSID Title XVI } 890 Other Statutory Actions
[_REALPROPERTY TIVICRIGHIS.” L PRISONER PETITIONS {1790 Other Labor Litigation [[_] 865 RSI (405(g)) 891 Agricultural Acts
|_}210 Land Condemnation |__| 440 Other Civil Rights Habeas Corpus: |__]791 Employee Retirement 893 Environmental Matters
220 Foreclosure |_| 441 Voting 463 Alien Detainee Income Security Act _ FEDE TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Mations to Vacate nn 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General _l 871 IRS—Third Party -| 899 Administrative Procedure
290 All Other Real Property | 445 Amer. w/Disabilities -[-_] 535 Death Penalty = IMMIGRATION. 26 USC 7609 - Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[” | 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. GRIGIN (lace an “X” in One Box Onby
fey! Original Li? Removed from 3 Remanded from C4 Reinstated or [7] 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
15 U.S. Code § 1681
VI. CAUSE OF ACTION Brief description of cause:
Inaccurate credit report information
VIL. REQUESTEDIN ~— [] CHECK IF THISIS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [Yes [[JNo
VII. RELATED CASE(S)
IF ANY (See instructions): TUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

ttt
Case 2:21-cv-04051-WB Document 1 Filed 09/09/21 Page 7 of 7

 

(}° Qe

 

 

 

a Ou yah ft Muhammad
(| Conshohocicen Ave Apt
Ph nladelphve PA \415\

(04

Phila

ee lene nt ene Te

ih

7020 1810 0001 5b5b 4443

Janes A Byrme US Court pout

  

Mar ket eee U ohne

#™

 

 

 

a
<<
oo a
a oO 0:
<ng N&
Bes a 8d
Ob oz eit
a2-Z6055 t
oases
DLS KOE «
—————
————
a ©
LT ao
Ve = y~
—__——— 4
—_——_ >
=a
 cuniinumemeene nee]
—_—_——_———
—_——
=
——
————
RN

a

We sg

fe

qa

me

ag

 

 
